DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/13/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign patents and the non-patent references cited are not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14,16-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato et al. (US 2011/0070407), cited IDS.
Kato discloses coating and ink compositions comprising a resin, including thermosetting resins which were mixed using melt-kneading with the following infrared dye with an absorption maxima between 700 and 1000 nm:

    PNG
    media_image1.png
    670
    447
    media_image1.png
    Greyscale
 
, within the scope of the claims and the reference discloses several specific dyes also within the scope of the claims including:


    PNG
    media_image2.png
    1170
    877
    media_image2.png
    Greyscale
. See entire disclosure especially abstract, structures on page 10 and 11, [0067]-[0069],[0097], [0204], [0247] and claims. The amount of dye in the ink composition is preferably from 0.1-20 wt%, the data point of 0.1 is within the claimed range. See [0224]. Regarding the recitation in claim 19 that the method further comprises processing the resin to produce .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2011/0195235), as applied to claims 13-14,16-21.
Regarding claim 15, as noted above Kato teaches the amount of infrared dye was included a data point of 0.1%, just outside the range in claim 15 which has an upper value of 0.05%. However these values are so close one of ordinary skill in the art would presume them to have the same properties, e.g. IR absorption. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP § 2144.05.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0253312), cited IDS, in view of Kato et al. (US 2011/0195235).
Sato teaches a medical tool that emits near infrared fluorescence (NIRF) containing a luminescent agent emitting NIRF having a wavelength from 600-1400 nm, produced by kneading the agent and resin onto a medical tool. See entire disclosure, especially abstract, [0006],[0023]and claims. 

Since Sato already incorporates NIRF agents with a wavelength between 600-1400 nm one of ordinary skill in the art would have a high expectation of success in substituting the NIRF agents of Kato which have a wavelength between 700-1000 nm. The artisan would recognize that, based on the disclosure of Sato that numerous NIRF agents could be substituted into the composition with similar results. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618